Exhibit 10.4

REAL ESTATE SALES CONTRACT

THIS REAL ESTATE SALES CONTRACT (this “Contract” or “Agreement”) is made
effective as of December 19, 2008 (the “Effective Date”) between NATMI TRUCK
TERMINALS, LLC (“Buyer”) and YRC Worldwide, Inc. (“Seller”).

WITNESSETH

In consideration of Ten Dollars ($10.00) and the mutual covenants and agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
Buyer hereby agrees to buy, and Seller hereby agrees to sell, upon the following
terms and conditions, the Property (defined below in Section 7 (C)).

1. PURCHASE PRICE. The purchase price for the Property shall be $150,437,143
(the “Purchase Price”) allocated as set forth on Exhibit A, payable at the time
of Closing (as defined in Section 8) by applying the Deposit (as defined in
Section 2) and Buyer paying the balance by cash, cashier’s check, certified
check or wire transfer of funds, in each case, paid to the order of Seller.

2. DEPOSIT. Buyer shall deposit with the Escrow Agent (as defined in Section 9)
within three (3) business days following expiration of the Seller Termination
Period (defined below) (unless Seller properly terminates this Contract in
accordance with Section 7(F) below), the sum of ONE MILLION DOLLARS ($1,000,000)
(the “Deposit”), which shall be held by the Escrow Agent and shall be applied
prorata in accordance with the Purchase Price allocable to the Properties
included in the applicable Closing against the applicable Purchase Price at the
applicable Closing.

3. POSSESSION. Possession of the Property shall be given to the Buyer
immediately after the applicable Closing.

4. EVIDENCE OF TITLE.

(A) Buyer may obtain a survey (“Survey”) of each Property within twenty
(20) days following the Effective Date. Within fifteen (15) days following the
Effective Date, Seller shall obtain and cause to be delivered to Buyer a title
insurance commitment issued by Chicago Title Insurance Company or one of its
affiliates through the Escrow Agent (the “Commitment”), pursuant to which the
title insurance company commits that at the Closing it will issue its owners
policies of title insurance (“Buyer’s Policies”), insuring fee simple title to
each Property to be in Buyer’s name in the total amount of the Purchase Price),
free and clear of all liens, encumbrances, restrictions and conditions of title
except the following (the “Permitted Exceptions”): (1) utility easements for
utility service to the Property, (2) zoning ordinances, (3) legal highways,
(4) real property taxes (and their lien, if any) which are not due as of
Closing, (5) assessments which are not due as of Closing, (6) rights of way and
easements which do not materially adversely affect title to or use or value of
the Property, (7) any other restrictions, easements,



--------------------------------------------------------------------------------

encumbrances or other matters which do not materially adversely affect title to
or use or value of the Property, and (8) those matters disclosed in the Survey
which do not materially adversely affect title to or use or value of the
Property. Any liens, encumbrances, restrictions and conditions of title or
Survey, if applicable, other than the “Permitted Exceptions” are herein referred
to as the “Non-Permitted Exceptions”.

(B) Buyer shall notify Seller in writing of any Non-Permitted Exceptions to
which Buyer objects within five (5) days following Buyer’s receipt of the
Commitment and Surveys, if applicable. If Buyer does not provide Seller with
said notice within such five (5) day period, Buyer shall be deemed to have
accepted the state of title disclosed in the Commitment and shall have waived
any right to object to any exceptions to Seller’s title or the Surveys.

(C) Seller may, but shall not be obligated to, remove any Non-Permitted
Exceptions so objected to by Buyer within five (5) days after receipt of Buyer’s
written notice under Section 4(B). Seller shall not be required to bring any
action or proceeding or otherwise incur any expense in order to remove any such
Non-Permitted Exception. If Seller is unable to remove any such Non-Permitted
Exception within such five (5) day period, the Deposit shall be returned to
Buyer forthwith and this Contract shall automatically terminate, relieving the
parties of any further obligations and/or liabilities hereunder, unless Buyer
notifies Seller in writing within five (5) days after the expiration of such
five (5) day period that Buyer is willing to accept such title as Seller may be
able to convey, without reduction of the Purchase Price and without further
obligation on the part of the Seller, or Buyer requests Seller to substitute a
List B Property (defined below) for the Property with the Non-Permitted
Exceptions, in which case the provisions of Section 7(C) shall apply.

5. DEED. Seller shall convey, or cause the applicable Related Company (defined
below in Section 7(E)) to convey, to Buyer fee simple title to each Property by
recordable limited or special warranty deed (the “Limited Warranty Deed”). The
parties agree that the Limited Warranty Deeds shall warrant title only as
against those persons claiming by, through or under Seller or the Related
Company, as applicable, but not otherwise, and shall be subject to the Permitted
Exceptions and to all Non Permitted Exceptions accepted or deemed accepted by
Buyer. Buyer shall pay all costs of recording each Limited Warranty Deed, all
cost of title insurance and all transfer and conveyance taxes and fees.

6. UTILITIES, REAL ESTATE TAXES AND ASSESSMENTS, SELLER IMPROVEMENTS. At the
applicable Closing, Seller shall pay all delinquent real estate taxes and
assessments, including penalties and interest. There will be no proration of
real estate taxes, utilities, insurance or other items customarily apportioned
in sales of real property in the jurisdiction in which the Property is located.
Instead, from and after the applicable Closing Date, the Seller shall be
responsible for the payment of all real estate taxes and assessments, insurance
premiums, utility charges and other items customarily apportioned in sales of
real property related to each Property that accrues or is due at any time prior
to the date of termination of the applicable Leaseback with respect to each
Property (including that which is due or accrues at any time prior to the
commencement date of the applicable Leaseback). This provision shall survive
Closing.



--------------------------------------------------------------------------------

7. INSPECTION AND DUE DILIGENCE.

(A) Seller agrees to provide Buyer with copies of any surveys of the Property in
Seller’s possession. Buyer, at its own expense, may have any such surveys
updated or may obtain new surveys. Seller grants to Buyer and persons designated
by Buyer permission to enter upon each Property in order to make surveys, bores,
soil bearing tests and other tests, provided that said surveys and tests shall
be approved in advance by the applicable Seller and shall be so conducted as not
to damage the Property. Buyer hereby agrees to indemnify, defend and hold Seller
harmless from and against any and all damages, liens, injuries, actions, claims
or costs, including reasonable attorneys fees, arising in any manner, directly
or indirectly, from Buyer’s or its designees’ activities on or with respect to
the Property, which indemnity shall survive the termination of this Agreement
for six months. Buyer shall (i) keep all information, data and reports
concerning or arising from any such tests confidential to the extent permitted
by applicable law and shall not disclose or divulge the same to any third party
(other than a lender making a mortgage loan to Buyer with respect to the
Property and any other parties who have a need to know in connection with
Buyer’s contemplated purchase of the Property) without Seller’s prior written
consent, which Seller may withhold in their sole and absolute discretion, and
(ii) provide copies of all such information, data and reports to Seller upon
written request therefor from Seller.

(B) Buyer shall have thirty (30) days from the Effective Date within which to
conduct the surveys and tests referred to in Section 7(A) (the “Inspection
Period”). In the event that Buyer does not terminate this Contract pursuant to
Section 7(C) below, Buyer agrees to accept the Property in its present condition
as of the Effective Date. Buyer represents and warrants that it is qualified
through experience and training to make such investigation of the condition of
the Property, both as to the type of investigation and as to the extent of the
investigation, and that if Buyer is not qualified to make such investigation
Buyer shall have the investigation made by persons who are so qualified. In
purchasing and accepting the Property in its present condition, Buyer represents
that it will rely solely upon its own investigation and will not rely upon any
investigation or disclosure of Seller regarding the Property.

(C) During the Inspection Period Buyer may terminate this Contract upon written
notice to Seller for any reason whatsoever in Buyer’s sole discretion, in which
event the Deposit (or balance as applicable) shall be returned to Buyer and this
Agreement shall be terminated. If Buyer fails to give such notice of termination
to Seller prior to the end of the Inspection Period, Buyer shall be deemed to
have waived any objection to the Property and to have affirmed this Contract and
elected to purchase the Property with no reduction in the Purchase Price. For
purposes of this Contract, the “Property” shall be defined as those properties
listed on List A on Page A-1 of Exhibit A (“List A”). Upon written notice to
Seller at any time prior to the expiration of the Inspection Period, Buyer shall
have the right to request Seller to delete any individual properties from List A
(“Deleted Properties”) and substitute on List A in the place of these Deleted
Properties properties from List B (“List B”) on Page A-1 of Exhibit A
(“Substituted Properties”), provided that the aggregate allocated Purchase Price
of the Substituted Properties equals or exceeds the aggregate allocated Purchase
Price of the



--------------------------------------------------------------------------------

Deleted Properties. Within five (5) business days of receipt by Seller of
Buyer’s written request for deletion and substitution of an individual property
as herein provided, Seller shall have the option of either (i) agreeing to the
applicable Deleted Properties and Substituted Properties requested by Buyer, or
(ii) disagreeing with the Deleted Properties and Substituted Properties
requested by Buyer, and in the case of such disagreement by Seller, the Deleted
Properties shall be deleted from List A without substitution of any other
properties, and the Purchase Price shall decrease by the Purchase Price
allocated to the Deleted Properties. If Seller agrees to the Deleted Properties
and Substituted Properties requested by Buyer as provided in (i) above, then the
Purchase Price shall increase by the amount the aggregate allocated Purchase
Price of the Substituted Properties exceeds the aggregate allocated Purchase
Price of the Deleted Properties.

(D) Except as otherwise expressly provided herein, Seller has not made, and
shall not be deemed to have made, and Buyer has not relied upon, any
representation or warranty, either express or implied, to Buyer, or any person
representing Buyer, or any person or entity upon which Buyer relies in
purchasing the Property as to any matter whatsoever concerning the Property
except for any representation or warranty expressly set forth in this Contract.
Buyer acknowledges that the purchase of the Property by Buyer is on an “AS IS”
basis. BUYER EXPRESSLY AGREES TO ACCEPT THE PROPERTY “AS IS” AND “WHERE IS.”
SELLER SHALL UNDER NO CIRCUMSTANCES BE DEEMED TO HAVE MADE, AND SELLER HEREBY
DISCLAIMS, ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, AS TO ANY
MATTER WHATSOEVER, INCLUDING, WITHOUT LIMITATION, THE CONDITION OF THE PROPERTY
AND EACH PART THEREOF, ANY ENVIRONMENTAL CONDITION WITH RESPECT TO THE PROPERTY
(INCLUDING, WITHOUT LIMITATION, THE PRESENCE OF ANY POLLUTANT OR CONTAMINANT,
INCLUDING ANY HAZARDOUS SUBSTANCE, IN, ON OR UNDER THE PROPERTY), AND THE
ADEQUACY, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OF THE PROPERTY OR
ANY PART THEREOF. SELLER SHALL NOT BE LIABLE FOR ANY INCIDENTAL OR CONSEQUENTIAL
DAMAGES, INCLUDING, WITHOUT LIMITATION, BUSINESS INTERRUPTION OR STRICT OR
ABSOLUTE LIABILITY IN TORT, OCCASIONED BY OR ARISING IN CONNECTION WITH THE
CONDITION OR ANY ALLEGED CONDITION OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, LIABILITY ARISING OUT OF ANY ENVIRONMENTAL CONDITION WITH RESPECT TO
THE PROPERTY (INCLUDING, WITHOUT LIMITATION, THE PRESENCE OF ANY POLLUTANT OR
CONTAMINANT, INCLUDING ANY HAZARDOUS SUBSTANCE, IN, ON OR UNDER THE PROPERTY).
Seller has furnished to Buyer the documentation relative to the condition of the
Property and the Seller listed on Exhibit “B” attached hereto and made a part
hereof, but Seller has not made, and hereby disclaim, any representation or
warranty with respect to the accuracy or completeness of such documentation.
Seller shall not be obligated to conduct any inquiry or investigation regarding
the condition of the Property in connection with this Contract. The provisions
of this Section 7(D) and the disclosures of Seller in Exhibit “B” shall survive
the delivery and recording of the Limited Warranty Deeds for record.



--------------------------------------------------------------------------------

(E) Notwithstanding the foregoing paragraph (D), Seller represents, warrants and
covenants that, on the date hereof and on the Closing Date (defined below):
(i) it has full right and power and is duly authorized to enter into and perform
this Agreement and each other agreement, certificate or other document executed
by it in connection with the sale of the Property (collectively, the “Purchase
Documents”); (ii) it owns and/or controls each entity that owns the Property
(each a “Related Company”); (iii) there are no actions, suits or proceedings
pending or, to the knowledge of Seller, threatened against or affecting Seller
which, if determined adversely to Seller, would adversely affect its ability to
perform its obligations under the Purchase Documents; and (iv) neither the
execution, delivery or performance of the Purchase Documents (a) conflicts with,
breaches or constitutes a default under, or will conflict with, breach or
constitute a default under, (1) the charter documents or by-laws of Seller,
(2) to the best of Seller’s knowledge, any law or any order, writ, injunction or
decree of any court or governmental authority, or (3) any agreement or
instrument to which Seller is a party or by which it is bound or (b) results or
will result in the creation or imposition of any lien or other encumbrance upon
its property pursuant to any such agreement or instrument. These representations
shall survive Closing (defined below).

(F) At any time prior to 5 p.m. (CST) on January 16, 2009 (“Seller Termination
Period”), Seller may terminate this Contract upon written notice (“Termination
Notice”) to Buyer (time being of the essence) if, notwithstanding Seller’s good
faith efforts, Seller is unable to obtain the consent of the mortgage holder on
the Properties to release its liens on the Properties at the Closing. To be
effective, the Termination Notice must be accompanied by the Breakup Fee in
immediately available funds. Upon such termination, the Deposit shall be
returned to Buyer and this Contract shall be terminated. The “Breakup Fee” shall
be (USD) $750,000. If Seller fails to give such Termination Notice to Buyer
prior to the end of the Seller Termination Period, Seller shall be deemed to
have waived any right to terminate this Contract pursuant to this paragraph and
to have affirmed this Contract.

8. CLOSING; DEPOSITS INTO ESCROW. This transaction shall be closed and settled
and the Limited Warranty Deeds delivered to Buyer and the Purchase Price paid to
Seller on or before January 30, 2009 (“Initial Closing Date”). Seller may elect
to delay the Initial Closing Date until February 2, 2009 provided that Seller
has so notified Buyer of such delayed Initial Closing Date by not later than 5
p.m. on January 27, 2009, Buyer may elect to delay until February 13, 2009 (the
“Optional Closing Date” and the Initial Closing Date shall each individually be
referred to as the “Closing Date”) the Closing on no more than $75,000,000 in
aggregate Purchase Price of Properties, provided at least five (5) business days
before the Initial Closing Date, Buyer delivers to Seller written notice of
Buyer’s election to delay Closing on such portion of the Properties along with a
list of those Properties to be closed on the Optional Closing Date. On or before
the applicable Closing Date, Seller shall deposit, or cause the Related
Companies to deposit, the following with the Escrow Agent:

 

  (a) A duly executed Limited Warranty Deed for each Property;

 

  (b) A duly executed “Non Foreign Seller Affidavit” as required by Section 1445
of the Internal Revenue Code of 1986, as amended;



--------------------------------------------------------------------------------

  (c) A duly executed Leaseback (as defined below) for each Property;

 

  (d) Such funds and other instruments, in recordable form or otherwise, as may
be reasonably required by the Escrow Agent as a condition of the Closing;

 

  (e) A duly executed counterpart of the right of first offer for each Property
in the form attached hereto as Exhibit “D” (each a “Right of First Offer”); and

 

  (f) Two (2) duly executed counterparts of a closing statement reflecting
Closing cost allocations prepared by Seller and submitted to Buyer for Buyer’s
approval no later than five (5) days prior to the Closing Date (a “Closing
Statement”).

On or before the applicable Closing Date, Buyer shall deposit with the Escrow
Agent:

 

  (a) The difference between the Purchase Price and the proportionate share of
the Deposit (allocated based on Purchase Price of the applicable Properties)
(i) less an amount to Buyer for actual closing costs incurred by Buyer or
charged to Buyer pursuant to Section 9(e) of up to 1% of the applicable Purchase
Price, (ii) plus any amounts paid by Seller (or any party related to Seller) to
Buyer under that certain due diligence reimbursement letter between YRC
Worldwide, Inc. and NorthAmerican Terminals Management, Inc. dated December 10,
2008, adjusted as provided herein;

 

  (b) A duly executed Leaseback for each property;

 

  (c) Such other funds and instruments, in recordable form or otherwise, as may
be reasonably required by the Escrow Agent as a condition of the Closing;

 

  (d) A duly executed Right of First Offer for each Property;

 

  (e) A duly executed Closing Statement.

9. ACTIONS BY ESCROW AGENT. The following shall act as the escrow agent
hereunder (the “Escrow Agent”):

Chicago Title Insurance Company

171 N. Clark, 04CI

Chicago, Illinois 60601

Attn: Cindy Malone

Phone #:312-223-3360

Fax #:312-223-5791



--------------------------------------------------------------------------------

This Contract shall serve as escrow instructions to the Escrow Agent, subject to
any supplementary strict joint order escrow instructions ; provided, however,
that this Contract shall govern in the event of any conflict between said strict
joint order instructions and any of the terms hereof. On the applicable Closing
Date, if all the funds and documents set forth in Section 8 have been delivered
to the Escrow Agent and if the Escrow Agent or the applicable title company is
in a position to issue and will issue Buyer’s Policies as described in
Section 4, the Escrow Agent shall:

 

  (a) Cause the Limited Warranty Deeds and each Right of First Offer to be filed
for record;

 

  (b) [INTENTIONALLY LEFT BLANK];

 

  (c) Cause the issuance and delivery to Buyer of the Buyer’s Policies, as
described in Section 4;

 

  (d) [INTENTIONALLY LEFT BLANK];

 

  (e) Charge to the account of Buyer escrow and related fees, the cost of
recording the Limited Warranty Deeds and any other documents related to this
Contract, title insurance costs, including premiums and costs of endorsements
and Commitments, and transfer or conveyance taxes or fees; and

 

  (f) Pay to or upon the order of Seller the cash balance of the Purchase Price
after deducting all amounts herein required to be paid by Seller, including any
broker’s commission payable by Seller as provided in Section 11.

The Escrow Agent shall deliver to Seller a copy of the recorded Limited Warranty
Deeds and each Right of First Offer and its escrow statement in duplicate
showing all the charges and credits affecting the account of Seller. The Escrow
Agent shall deliver to Buyer the recorded Limited Warranty Deeds and each Right
of First Offer; copies of any recorded mortgage deposited by Buyer; Buyer’s
Policies; the balance, if any, of the funds deposited by Buyer remaining after
disbursement in accordance with these directions; and its escrow statement in
duplicate showing all charges and credits affecting the account of Buyer.

10. DEFAULT; REMEDIES.

 

  (a)

If, at any time on or before the time of applicable Closing on the applicable
Closing Date, Seller failed or refused to perform its obligations hereunder as
and when provided in this Contract, as applicable, then and in any such case
Buyer may (A) by written notice furnished to Seller and to the Escrow Agent,
terminate this Contract, and in such event the Escrow Agent shall promptly
return the Deposit (or remaining balance thereof if applicable) to Buyer, Seller
shall pay the expenses of the Escrow Agent (including all title charges) through
the date of such termination and



--------------------------------------------------------------------------------

 

Buyer may seek monetary damages for all actual out of pocket costs and expenses
incurred by Buyer prior to the date of Seller’s failure or refusal to perform
its obligations under this Contract, or (B) enforce specific performance of
Seller’s obligations under this Contract.

 

  (b) If a Closing does not occur because of a default by Buyer under this
Agreement, and if such default is not cured within thirty (30) days from notice
by Seller to Buyer, then: (i) this Agreement shall terminate; (ii) the Deposit
(or remaining balance thereof if applicable) shall be paid to and retained by
Seller as liquidated damages; and (iii) Seller and Buyer shall have no further
obligations to each other. BUYER AND SELLER ACKNOWLEDGE THAT THE DAMAGES TO
SELLER IN THE EVENT OF A BREACH OF THIS AGREEMENT BY BUYER WOULD BE DIFFICULT OR
IMPOSSIBLE TO DETERMINE, THAT THE AMOUNT OF THE DEPOSIT REPRESENTS THE PARTIES’
BEST AND MOST ACCURATE ESTIMATE OF THE DAMAGES THAT WOULD BE SUFFERED BY SELLER
IF THE CLOSING SHOULD FAIL TO OCCUR AND THAT SUCH ESTIMATE IS REASONABLE UNDER
THE CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS AGREEMENT AND UNDER THE
CIRCUMSTANCES THAT SELLER AND BUYER REASONABLY ANTICIPATE WOULD EXIST AT THE
TIME OF SUCH BREACH. BUYER AND SELLER AGREE THAT SELLER’S RIGHT TO RETAIN THE
DEPOSIT SHALL BE SELLER’S SOLE REMEDY, AT LAW AND IN EQUITY, FOR BUYER’S FAILURE
TO PURCHASE THE PROPERTY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

11. BROKER. Buyer and Seller warrant and represent to one another that they have
used no broker in connection with this transaction. Each party agrees to
indemnify and save the other harmless from and against any and all claims for
brokerage commissions arising from their respective dealings with any broker
other than those identified in this Section 11. The foregoing warranties,
representations and indemnities shall survive the delivery and recording of the
Limited Warranty Deeds for record and shall not be merged into said Limited
Warranty Deeds.

12. NOTICES. For the purposes of all notices and communications between the
parties, the addresses of Buyer and Seller shall be as follows:

 

BUYER:  

North American Terminals Management, Inc.

201 West Street

Annapolis, MD 21401

Attn: Robert Fordi

FAX #: 410-280-0100

 



--------------------------------------------------------------------------------

SELLER:  

YRC Worldwide Inc.

P. O. Box 471

1077 Gorge Boulevard

Akron, Ohio 44309 0471

Attn: Real Estate and Properties

FAX#: (330) 258-2597

 

Any notices and other communications to be delivered by either party to the
other pursuant to this Contract shall be in writing and shall be deemed
delivered as follows, except as otherwise specifically provided in this
Contract: (a) when hand delivered or telecopied (provided that telecopied
notices must be confirmed within any applicable time period plus two (2) days by
one of the following methods of notice); (b) one (1) business day after mailing
by Federal Express or other overnight courier service; or (c) upon receipt (or
refusal to accept delivery) by United States registered or certified mail,
postage prepaid, return receipt requested, in each case addressed to the party
to be charged with notice at the above recited address or the above recited
telecopier number or such other address or telecopier number as either party
from time to time may designate by notice delivered to the other; provided,
however, that no notice of change of address or telecopier number shall be
deemed given until actually received by the party to be notified. Except as
otherwise specifically provided herein, in the computation of any period of time
which shall be required or permitted hereunder or under any law for any notice
or other communication or for the performance of any term, condition, covenant
or obligation, the day from which such period runs shall be excluded and the
last day of such period shall be included unless it is a Saturday, Sunday or
legal holiday, in which case the period shall be deemed to run until the end of
the next day which is not a Saturday, Sunday or legal holiday.

13. NON-ASSIGNMENT BY BUYER. This Agreement and the rights granted hereunder are
personal unto Buyer and may not be assigned, transferred or conveyed by Buyer in
whole or in part without the prior written consent of Seller, which may be
withheld by Seller in its sole and absolute discretion. Notwithstanding the
foregoing, without Seller’s consent Buyer may, by written notice delivered to
Seller no later than three (3) business days prior to the Closing Date,
designate individuals or entities other than Buyer to take title to the Property
pursuant to the Limited Warranty Deeds.

14. LIKE-KIND EXCHANGE. Seller, at any time prior to the applicable Closing
Date, may elect to effect a simultaneous or non-simultaneous tax-deferred
exchange pursuant to Section 1031, and the regulations pertaining thereto, of
the Internal Revenue Code of 1986, as amended. Buyer expressly agrees to
cooperate with Seller in connection with any such exchange in any manner which
shall not impose any additional cost or liability upon Buyer, including without
limitation by executing any and all documents, including escrow instructions or
agreements consenting to Seller’s assignment of its rights and obligations
hereunder to an exchange entity, which may be necessary to carry out such an
exchange; provided, however, that Buyer shall not be required to take title to
any property in order to accommodate Seller in



--------------------------------------------------------------------------------

effecting the exchange; and provided further, however, that Seller’s election to
effect such an exchange shall not delay the applicable Closing Date.

15. MISCELLANEOUS:

(A) This Contract: (i) contains the entire agreement between the parties and no
promise, representation, warranty, covenant, agreement, or understanding not
specifically set forth in this Contract shall be binding upon either party;
(ii) may not be amended, modified, or supplemented in any manner except in
writing signed by the parties; (iii) shall be construed and governed under the
laws of the state of New York without regard to the principles of choice of law
and conflicts of law; (iv) shall not be construed more stringently in favor of
one party against the other regardless of which party has prepared the same;
(v) shall be binding upon, and inure to the benefit of, the parties and their
respective heirs, executors, administrators, personal and legal representatives,
successors, and permitted assigns; (vi) shall not be binding until this Contract
shall be executed and delivered by the parties, to each other; and (vii) may be
executed in counterparts, each of which shall be deemed an original, but which
all together constitute the same instrument.

(B) Any person executing this Contract on behalf of a corporation, limited
liability company, trust, partnership or other entity represents and warrants
that such person is authorized to execute and deliver this Contract on behalf of
such entity.

(C) The failure of either party to insist upon strict performance of any
provision of this Contract shall not be deemed a waiver of any rights or
remedies at any other time.

(D) The exhibits attached hereto are incorporated herein by this reference.

(E) In the event of any conflict between this Contract and an exhibit, the
exhibit shall control.

(F) Headings are for convenience only and are not a part of this Contract.

(G) The invalidity or unenforceability of any term or provision shall not affect
the validity or enforceability of the remainder of this Contract.

(H) The parties agree to obtain, execute, deliver, and file such additional
documents, instruments, and consents as may be reasonably requested by either
party, at the sole cost and expense of the requesting party, in order to fully
effectuate the terms and conditions of this Contract.

(I) Risk of loss with respect to each Property shall remain with Seller until
applicable Closing is completed. Seller shall maintain in full force and effect
all of Seller’s existing fire and extended coverage insurance on the Property
until the applicable Closing Date. Seller’s existing insurance policy shall be
canceled as of the applicable Closing Date and Buyer shall obtain new insurance
at such time. If, prior to the



--------------------------------------------------------------------------------

applicable Closing Date, any building or other improvement on any Property is
damaged or destroyed by any cause in any amount, Seller shall promptly notify
Buyer and Buyer shall have the option (i) to terminate this Contract by notice
to Seller (such notice to be given within five (5) days after Buyer is given
notice of such damage or destruction), or (ii) to proceed with this transaction,
in which latter event Buyer shall receive all proceeds of insurance payable by
reason of such damage or destruction, or (iii) to request Seller to delete the
damaged or destroyed Property from List A (“Deleted Casualty Property”) and
substitute on List A in place of the Deleted Casualty Property a property from
List B (“Casualty Substituted Property”), in which case the provisions of
Section 7(C) shall apply; provided that the allocated price of the Casualty
Substituted Property equals or exceeds the allocated price of the Deleted
Casualty Property (and the Purchase Price shall be increased by the amount the
allocated price of the Casualty Substituted Property exceeds the allocated price
of the Deleted Casualty Property); provided, however, that if such damage or
destruction is in an amount which is equal to or less than twenty-five percent
(25%) of the replacement cost of the improvements and fixtures constituting a
portion of the applicable Property, Buyer shall not have the option to terminate
this Contract if Seller shall agree in writing to (a) promptly cause such
damaged building or improvement to be replaced or restored to the condition it
was in prior to such damage or destruction or (b) deliver to Buyer on the
applicable Closing Date (or subtract from the Purchase Price an amount equal to
the sum of) all proceeds of insurance payable by reason of such damage or
destruction together with the additional amount, if any, which is required to
replace or restore such damaged building or improvement to the condition it was
in prior to such damage or destruction. If Buyer elects to cancel this Contract
pursuant to this Section 15(I), Seller shall cause the Escrow Agent to refund
the Deposit to Buyer, and neither party shall thereafter have any further
rights, duties or liabilities under this Agreement.

(J) If, before the applicable Closing Date, all or any material portion of any
Property is taken or a proceeding is commenced to take the same by eminent
domain or private sale in lieu thereof, Buyer, at its option, may elect (i) to
proceed to Closing, or (ii) to cancel this Contract, or (iii) to request Seller
to delete the applicable Property from List A on Exhibit A (“Deleted
Condemnation Property”) and substitute on List A in place of the Deleted
Condemnation Property a property from List B (“Condemnation Substituted
Property”), in which case the provisions of Section 7(C) shall apply; provided
that the allocated price of the Condemnation Substituted Property equals or
exceeds the allocated price of the Deleted Condemnation Property (and the
Purchase Price shall be increased by the amount the allocated price of the
Condemnation Substituted Property exceeds the allocated price of the Deleted
Condemnation Property). Such election shall be made by written notice from Buyer
to Seller given not more than five (5) days after written notice from Seller to
Buyer of such condemnation affecting the Property. If Buyer elects to cancel
this Contract in such event, Seller shall cause the Escrow Agent to refund the
Deposit (or remaining portion thereof if applicable) to Buyer, and neither party
shall thereafter have any further rights, duties or liabilities under this
Contract. If Buyer elects to proceed to Closing without requesting a
Condemnation Substituted Property, Seller shall assign to Buyer all of Seller’s
rights, title and interest in and to any awards that may be payable for such
taking.



--------------------------------------------------------------------------------

16. LEASEBACK. At the applicable Closing the parties shall execute a lease for
each Property substantially in the form attached hereto as Exhibit “C” (each a
“Leaseback”).

17. ACCEPTANCE. In the event this Contract is not signed simultaneously by both
parties, it shall be considered to be an offer made to the other party by the
party first executing it. In such event, the offer shall automatically expire at
midnight, Akron, Ohio time, on December 19, 2008, unless one copy of this
Contract executed by the party to whom this offer has been made shall have been
actually received by the party making the offer, or its attorney, prior to the
aforementioned expiration date.

 

SELLER:

 

YRC WORLDWIDE , INC.,

a Delaware corporation

  By:   /s/ Timothy A. Wicks Name:   Timothy A. Wicks Its:   Executive Vice
President and   Chief Financial Officer Date:   December 18, 2008

 

BUYER:

 

NATMI TRUCK TERMINALS, LLC,

a Delaware limited liability company

  By:   /s/ Robert Fordi Name:   Robert Fordi Its:   President Date:  
December 18, 2008



--------------------------------------------------------------------------------

FIRST AMENDMENT

TO

REAL ESTATE SALES CONTRACT

(YRC / NATM [Sale/Leaseback])

January 21, 2009 (the “Effective Date”)

THIS FIRST AMENDMENT TO REAL ESTATE SALES CONTRACT (this “Amendment”) is entered
into by and between YRC WORLDWIDE INC. (“Seller”), a Delaware corporation, as
seller, and NATMI TRUCK TERMINALS, LLC (“Buyer”), a Delaware limited liability
company, as buyer.

Recitals

A. Effective as of December 19, 2008 Buyer and Seller entered into that certain
Real Estate Sales Contract (the “Sale/Leaseback Contract”), whereby Buyer agreed
to purchase from Seller, and Seller agreed to sell to Buyer, those certain
improved real properties located in various locations, as more particularly
described in the Sale/Leaseback Contract.

B. Buyer and Seller have agreed to amend the Sale/Leaseback Contract as set
forth below.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other valuable consideration, the receipt and adequacy of which
hereby are acknowledged, Seller and Buyer hereby agree as follows:

Agreements

1. Defined Terms. All capitalized terms not defined herein shall have the
meanings ascribed to them in the Sale/Leaseback Contract.

2. Effect of this Amendment. Except as expressly modified in this Amendment, the
Sale/Leaseback Contract shall continue in full force and effect according to its
terms and Buyer and Seller hereby ratify and affirm all their respective rights
and obligations under the Sale/Leaseback Contract.

3. Conflicting Provisions. In the event any term or provision contained herein
conflicts with the Sale/Leaseback Contract, the terms and provisions of this
Amendment shall control.

4. Waiver of Inspection Period; First Close Properties. Buyer waives its right
to terminate the Sale/Leaseback Contract pursuant to Section 7(B) thereof as to
those properties listed on Exhibit “A”, attached hereto and incorporated herein
by reference (the “First Close Properties”).



--------------------------------------------------------------------------------

5. Waiver of Inspection Period; Environmental Properties.

(a) Buyer waives its right to terminate the Sale/Leaseback Contract pursuant to
Section 7(B) thereof as to those properties set forth on Exhibit “B”, attached
hereto and incorporated herein by reference (collectively, the “Environmental
Properties”), save and except for environmental issues located on the
Environmental Properties.

(b) Buyer shall have until 5:00 pm (CST) on the Optional Closing Date to elect
to not acquire the Environmental Properties if Buyer determines, in Buyer’s sole
discretion, that the environmental issues associated with the Environmental
Properties are unacceptable.

6. Waiver of Inspection Period; Structural Properties.

(a) Buyer waives its right to terminate the Sale/Leaseback Contract pursuant to
Section 7(B) thereof as to the Phoenix, Arizona property and the Kearny, New
Jersey property (collectively, the “Structural Properties”), save and except
completion of structural improvements on the Structural Properties.

(b) Buyer shall have until 5:00 pm (CST) on the Optional Closing Date to elect
to not acquire the Structural Properties if Buyer determines, in Buyer’s
reasonable discretion, that the structural issues associated with the Structural
Properties are unacceptable.

7. Waiver of Inspection Period; Title Objections Properties.

(a) The period for Seller to remove Non-Permitted Exceptions pursuant to
Section 4(C) of the Sale-Leaseback Contract shall expire on the Closing Date as
to the applicable Property, and although Seller has no obligation to cure such
Non-Permitted Exceptions, to the extent Seller has agreed to make attempts to
cure such Non-Permitted Exceptions and is unable to do so, Buyer shall have
those rights as set forth in Section 4(C). Buyer acknowledges and agrees that
any statement on Exhibit “C” hereto does not create an affirmative obligation on
Seller to cure any title objection.

(b) Buyer waives its right to terminate the Sale/Leaseback Contract pursuant to
Section 7(B) thereof as to those properties listed on Exhibit “C”, attached
hereto and incorporated herein by reference (“Title Objection Properties”), save
and except for those specific title objections listed on Exhibit “C” and if
Seller cannot or will not cure any of Buyer’s title objections listed on Exhibit
“C”, Buyer can elect, in its reasonable discretion, not to acquire that specific
Title Objection Property.

(c) Buyer shall have until 5:00 pm (CST) on the Optional Closing Date to elect
not to acquire the Title Objection Properties if Buyer determines, in Buyer’s
reasonable discretion, that Seller has not cured the title objections outlined
in detail on Exhibit “C”.



--------------------------------------------------------------------------------

8. List A Properties. The properties located at 1265 LaQuinta Drive, Orlando,
Florida, and 12855 48th Avenue South, Seattle, Washington are hereby transferred
from List B to List A.

9. Closing.

(a) The Initial Closing Date shall be defined as January 30, 2009 (Friday).
Seller and Buyer agree to close the transaction described in the Sale/Leaseback
Contract, as amended by this Amendment, with a “dry” closing on January 29, 2009
(Thursday), with a funding on January 30, 2009 (Friday). The First Close
Properties shall be closed and settled on the Initial Closing Date. Any of the
Environmental Properties, the Structural Properties or the Title Objection
Properties that Buyer, in its sole discretion, elects to purchase on the Initial
Closing Date shall be closed and settled on the Initial Closing Date.

(b) The Optional Closing Date shall remain February 13, 2009 (Friday). If Buyer
elects to acquire any or all of the Environmental Properties, the Structural
Properties and/or the Title Objection Properties that were not previously
acquired on the Initial Closing Date, then they shall be closed and settled on
the Optional Closing Date.

10. Leaseback Tenants.

(a) The tenants who will be leasing each of the Properties under the Leaseback
pursuant to Section 16 of the Sale/Leaseback Contract shall be as set forth on
Exhibit “D”, attached hereto and incorporated herein by reference.

(b) In addition, the first paragraph of Article 16 of the Leaseback shall be
amended in its entirety and replaced with the following:

Tenant shall indemnify, protect, hold harmless, and shall defend at its own
expense, Landlord, Landlord’s mortgagees, Landlord’s investment manager,
Landlord’s asset manager, Landlord’s property manager, and their respective
officers, employees, contractors, invitees and/or agents (collectively,
“Landlord, et al.”), against any and all claims and demands made by or arising
from Tenant’s officers, employees, contractors, invitees and/or agents
(collectively, “Tenant, et al.”) and/or from the actual or alleged act or
omission of Tenant, et al. (except to the extent arising from Landlord, et al.’s
gross negligence or willful misconduct, in which event this indemnity will not
apply to the party committing the wrongful act in direct proportion to the
extent of the gross negligence or willful misconduct), as well as those claims
and demands arising from Tenant’s failure to comply with any applicable
environmental laws or regulations (as described in more detail previously
herein) and with any covenants of this Lease Agreement on its part to be
performed.



--------------------------------------------------------------------------------

Tenant agrees to waive all claims against Landlord, et al. on account of any
loss or damage from whatsoever cause (other than gross negligence or willful
misconduct of Landlord, et al., in which event this waiver will not apply to the
party committing the wrongful act in direct proportion to the extent of the
gross negligence or willful misconduct) which may occur to it or its property in
the use and occupancy of the Leased Premises, the giving of this waiver being
one of the considerations upon which this Lease Agreement is granted.

Landlord shall indemnify, protect, hold harmless, and shall defend at its own
expense, Tenant against any and all claims and demands made by or arising from
Landlord’s gross negligence or willful misconduct.

11. Leaseback. Article 14 and Article 15 of the Leaseback to be executed is
hereby deleted in its entirety and substituted in it places is the new Article
14 and Article 15 set forth on Exhibit “E”, attached hereto and incorporated
herein by reference.

12. Sprinklers Repairs; Repaving; Roof Replacement.

(a) Attached hereto as Exhibit “F” and incorporated herein by reference is a
list of those Properties on which Buyer has not been able to complete its
sprinkler inspections (the “Sprinkler Properties”). Prior to the Initial Closing
Date, Buyer will provide Seller with a list of those Sprinkler Properties that
fail to comply with applicable Laws (defined in the Leaseback) or that are not
in working order (collectively, the “Defects”). At the applicable Closing Date,
Seller and Buyer will each execute an agreement reasonably acceptable to each
other that obligates Seller to cure any Defects to the Sprinkler Properties.

(b) Attached hereto as Exhibit “G” and incorporated herein by reference is a
list of repaving obligations that Seller agrees to perform and the time periods
to complete (the “Repaving Obligations”).



--------------------------------------------------------------------------------

(c) At the applicable Closing Date Buyer shall receive a credit against the
Purchase Price to offset the cost to repair or replace the roofs on the
following properties in the amounts listed below:

 

1.        Chula Vista:    $55,000; 2.        San Jose:    $68,000; 3.       
Chicago North:    $82,500; 4.        Brooklyn:    $207,000; 5.        Queens:   
$300,000. Note: In addition, Seller agrees to share 50/50 any cost to replace
the roof if the cost exceeds $300,000; provided, however, this additional Seller
commitment shall not exceed $360,000 (for a total Seller commitment of
$660,000); 6.        Orlando:    $48,000; and 7.        Seattle:    $325,000.

Buyer covenants to complete all roof repairs or replacements within eighteen
(18) months of the applicable Closing Date.

13. Counterpart; Facsimile Signature. Facsimile signatures appearing hereon
shall be deemed an original and this document may be executed simultaneously on
two (2) or more counterparts, each of which shall be deemed an original and all
of which together shall constitute one (1) and the same instrument.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer execute this Amendment to be enforceable on
the Effective Date.

 

SELLER:

 

YRC WORLDWIDE INC.,

a Delaware corporation

   

BUYER:

 

NATMI TRUCK TERMINALS, LLC,

a Delaware limited liability company

 

By:   /s/ Timothy A. Wicks     By: I&G Terminals, LLC, its managing member

Name:

Title:

 

Timothy A. Wicks

Executive Vice President and Chief Financial Officer

    By: LaSalle Income & Growth Fund V, its managing member       By:   /s/
Brian Kuzniar      

Name:

Its:

 

Brian Kuzniar

Vice President



--------------------------------------------------------------------------------

SECOND AMENDMENT

TO

REAL ESTATE SALES CONTRACT

(YRC / NATM [Sale/Leaseback])

February 12, 2009 (the “Effective Date”)

THIS SECOND AMENDMENT TO REAL ESTATE SALES CONTRACT (this “Amendment”) is
entered into by and between YRC WORLDWIDE INC. (“Seller”), a Delaware
corporation, as seller, and NATMI TRUCK TERMINALS, LLC (“Buyer”), a Delaware
limited liability company, as buyer.

Recitals

A. Effective as of December 19, 2008 Buyer and Seller entered into that certain
Real Estate Sales Contract (as amended, the “Sale/Leaseback Contract”), whereby
Buyer agreed to purchase from Seller, and Seller agreed to sell to Buyer, those
certain improved real properties located in various locations, as more
particularly described in the Sale/Leaseback Contract.

B. Effective January 21, 2009 Seller and Buyer executed that certain First
Amendment to Real Estate Sales contract which, among other things, addressed
matters relating to First Close Properties, Environmental Properties, Structured
Properties, Title Objection Properties and List A Properties.

C. Buyer and Seller have agreed to further amend the Sale/Leaseback Contract as
set forth below.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other valuable consideration, the receipt and adequacy of which
hereby are acknowledged, Seller and Buyer hereby agree as follows:

Agreements

1. Defined Terms. All capitalized terms not defined herein shall have the
meanings ascribed to them in the Sale/Leaseback Contract.

2. Effect of this Amendment. Except as expressly modified in this Amendment, the
Sale/Leaseback Contract shall continue in full force and effect according to its
terms and Buyer and Seller hereby ratify and affirm all their respective rights
and obligations under the Sale/Leaseback Contract.

3. Conflicting Provisions. In the event any term or provision contained herein
conflicts with the Sale/Leaseback Contract, the terms and provisions of this
Amendment shall control.

 

-1-



--------------------------------------------------------------------------------

4. Optional Closing Date. The original Optional Closing Date of February 13,
2009 (Friday) is hereby deleted in its entirety, and the new Optional Closing
Date shall be March 6, 2009 (Friday).

5. Counterpart; Facsimile Signature. Facsimile signatures appearing hereon shall
be deemed an original and this document may be executed simultaneously on two
(2) or more counterparts, each of which shall be deemed an original and all of
which together shall constitute one (1) and the same instrument.

IN WITNESS WHEREOF, Seller and Buyer execute this Amendment to be enforceable on
the Effective Date.

 

SELLER:

 

YRC WORLDWIDE INC.,

a Delaware corporation

   

BUYER:

 

NATMI TRUCK TERMINALS, LLC,

a Delaware limited liability company

        By:   /s/ Timothy A. Wicks     By:   /s/ Brian Kuzniar Name:   Timothy
A. Wicks     Name:   Brian Kuzniar Its:   Executive Vice President and     Its:
  Vice President   Chief Financial Officer      

 

-2-